262 Md. 367 (1971)
277 A.2d 444
SUBSEQUENT INJURY FUND
v.
CHAPMAN, WIDOW OF HENRY BERNARD CHAPMAN
[No. 95 (Adv.), September Term, 1971.]
Court of Appeals of Maryland.
Decided June 2, 1971.
*368 PER CURIAM:
This Court, having granted a writ of certiorari and in accordance with Maryland Rule 811 b having determined that no error of law appears in the decision, adopts the opinion of Chief Judge Murphy for the Court of Special Appeals in Subsequent Injury Fund v. Chapman, 11 Md. App. 369 and affirms the judgment of the Court of Special Appeals.
Judgment affirmed with costs.